         Case 1:17-cr-00110-CRC Document 390 Filed 08/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :       CRIMINAL NO. 17-110 (CRC)
                                              :
               v.                             :
                                              :
SHAN SHI,                                     :
               Defendant.                     :


  JOINT MOTION TO ENTER AN ORDER ON FORFEITURE AND RESTITUTION

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby respectfully moves this Court to rescind its previous order of forfeiture in

the amount of $342,424.96, so that the money currently in the possession of the government may

be used to satisfy the Court’s order of restitution. The defendant joins in this motion.

       On February 10, 2020, the Court issued a Consent Order of Forfeiture, whereby the

defendant Shan Shi was ordered to pay $342,424.96 to the United States.

       On April 17, 2020, the United States filed a joint motion to have the Court order $342,

424.96 in restitution to Trelleborg Offshore, the victim in this case. On July 13, 2020, the Court

granted the motion, and noted in its order that the government had met its burden by a

preponderance of the evidence to demonstrate to the Court that Trelleborg Offshore suffered at

least $342,424.96 in losses for expenses incurred during participation in the investigation or

prosecution of the offense or attendance at proceedings related to the offense.

       The Court further stated in the July 13, 2020 Order that the government agreed to make a

non-binding recommendation within the Department of Justice to restore the forfeited

$342,424.96 to Trelleborg and, absent restoration, to recommend victim remission. The Court

noted that full restoration would zero out the defendant’s obligations for restitution, and held a

restitution payment schedule in abeyance pending the outcome of the restoration process.
         Case 1:17-cr-00110-CRC Document 390 Filed 08/13/21 Page 2 of 3




       The parties believed at the time that the restoration process would likely result in

transferring the defendant’s forfeited money to money available for restitution. The government

has now determined that under its policies that it cannot grant restoration or remission to

Trelleborg. The parties therefore request that the Court rescind its order of forfeiture and order

the U.S. Marshals transfer the money to the Clerk of the Court.

       In sum, with the rescindment of the order of forfeiture, the proposed order will ensure

that the amount paid to satisfy the order of forfeiture will be available to pay the agreed amount

of restitution ordered on July 13, 2020 by the Court, which is what the parties contemplated

would occur by restoration.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415-793

                                     By:            /s/Luke Jones
                                             Luke Jones
                                             Virginia Bar No. 75053
                                             Assistant U.S. Attorneys
                                             United States Attorney’s Office
                                             555 Fourth St., NW
                                             Washington, D.C. 20001
                                             202-252-7066
                                             Luke.jones@usdoj.gov

                                             Jeff Pearlman
                                             D.C. Bar No. 466-901
                                             Matthew R. Walczewski
                                             Illinois Bar Number 6297873
                                             Senior Counsels
                                             Computer Crime and Intellectual Property Section
                                             Criminal Division
                                             United States Department of Justice


                                                2
Case 1:17-cr-00110-CRC Document 390 Filed 08/13/21 Page 3 of 3




                            1301 New York Avenue NW
                            Washington, D.C. 20005
                            202-514-1026 (Walczewski)
                            202-579-6543 (Pearlman
                            Matthew.walczewski@usdoj.gov
                            Jeffrey.pearlman@usdoj.gov




                              3
